                                 12029350058_4.txt
A) Account Information:
Public ID: 6715873
User Id: 3593206958701855
email:
Faceook ID:
Phone Number:
Display Name: ODNI Duty Line
Device Name: iPhone

B) Dingtone Friends:

UserId          DingtoneId      Contact Name


C) Login Records:

Time                  deviceId                              appVersion   countryCode
clientIp
[2020‐06‐20 02:04:35]    iOS.9ece5748c8637e13e8c42c3b22be69ca   3.2.6    1
47.198.10.58
[2020‐06‐20 02:47:14]    iOS.9ece5748c8637e13e8c42c3b22be69ca   3.2.6    1
47.198.10.58
[2020‐06‐20 02:54:31]    iOS.9ece5748c8637e13e8c42c3b22be69ca   3.2.6    1
47.198.10.58
[2020‐06‐20 02:57:27]    iOS.9ece5748c8637e13e8c42c3b22be69ca   3.2.6    1
47.198.10.58
[2020‐06‐20 03:30:19]    iOS.9ece5748c8637e13e8c42c3b22be69ca   3.2.6    1
47.198.10.58
[2020‐06‐20 12:00:01]    iOS.9ece5748c8637e13e8c42c3b22be69ca   3.2.6    1
47.198.10.58
[2020‐06‐20 12:34:43]    iOS.9ece5748c8637e13e8c42c3b22be69ca   3.2.6    1
174.228.143.60
[2020‐06‐20 12:55:34]    iOS.9ece5748c8637e13e8c42c3b22be69ca   3.2.6    1
174.228.143.60
[2020‐06‐20 12:57:30]    iOS.9ece5748c8637e13e8c42c3b22be69ca   3.2.6    1
174.228.143.60
[2020‐06‐20 16:31:00]    iOS.9ece5748c8637e13e8c42c3b22be69ca   3.2.6    1
174.228.143.60
[2020‐06‐20 23:43:43]    iOS.9ece5748c8637e13e8c42c3b22be69ca   3.2.6    1
47.198.10.58
[2020‐06‐21 14:32:54]    iOS.9ece5748c8637e13e8c42c3b22be69ca   3.2.6    1
47.198.10.58
[2020‐06‐23 18:03:21]    iOS.9ece5748c8637e13e8c42c3b22be69ca   3.2.6    1
47.198.10.58
[2020‐06‐24 18:35:40]    iOS.9ece5748c8637e13e8c42c3b22be69ca   3.2.6    1
47.198.10.58

D) Payment:
                                       Page 1
                                                                              GOVERNMENT
                                                                                EXHIBIT
                                                                                   1
                                                                               1:20-CR-84
